Case: 1:21-cv-03630 Document #: 1-1 Filed: 07/09/21 Page 1 of 5 PageID #:26




             Exhibit 1
BTL Continues To Make Waves With Its Revolutionary HIFEM® Technology           Page 1 of 4
      Case: 1:21-cv-03630 Document #: 1-1 Filed: 07/09/21 Page 2 of 5 PageID #:27




  BTL Continues To Make Waves With
  Its Revolutionary HIFEM® Technology
  Industry innovators receive new accolades for game changing
  treatments




  NEWS PROVIDED BY
  BTL Aesthetics ○
  Mar 11, 2019, 12:58 ET




  MARLBOROUGH, Mass., March 11, 2019 /PRNewswire/ -- BTL, leader in non-invasive
  aesthetics, continues to take the aesthetics industry by storm. As the first to apply
  HIFEM® technology to aesthetics and women's health categories with the launch
  of EMSCULPT and BTL EMSELLA last year, the brand transformed treatment
  protocols within both categories. The industry buzz shows no signs of slowing
  down. The brand today announced two new accolades from NewBeauty and
  Harper's Bazaar magazines.


  Both EMSCULPT and BTL EMSELLA received a NewBeauty Innovation Award, as
  featured in the Spring issue, on-stands today. The publication's "Innovation Award"
  is reserved only for the best-of-the-best products and technologies, deemed truly
  innovative by industry professionals and the editorial staff. Only eleven "Innovation"
  honors were awarded this year, with BTL earning two of the coveted spots on the
  list. Hailed as a treatment that captured the attention of both beauty enthusiasts




https://www.prnewswire.com/news-releases/btl-continues-to-make-waves-with-its-revolu...
BTL Continues To Make Waves With Its Revolutionary HIFEM® Technology           Page 2 of 4
      Case: 1:21-cv-03630 Document #: 1-1 Filed: 07/09/21 Page 3 of 5 PageID #:28


  and aesthetic professionals alike, EMSCULPT is touted for its impressive, dual
  results in clinical studies—having built muscle mass by 16% and decreased fat by
  19% over the course of four sessions. BTL EMSELLA was recognized as the "kegel
  throne" and praised for its cutting-edge, completely non-invasive technology that
  promotes bladder control to help reduce, and even stop, urinary incontinence.


  EMSCULPT was also named a 2019 Harper's Bazaar Anti-Aging Award Winner. The
  treatment earned the distinction of "Best Body Firming Treatment" within the "Best
  Pro Treatment" category as voted by the Harper's Bazaar editorial team, top
  dermatologists and influencers. EMSCULPT was showcased for its groundbreaking
  approach to body shaping—simultaneously addressing muscle and fat—to achieve
  more defined abdominals and lifted buttocks.


  "We're thrilled to receive these awards from such highly regarded publications.
  These outlets are always on the pulse of the latest technologies and responsible for
  shaping aesthetic trends so it's an honor for our innovation to be recognized by
  their editorial teams. This recognition further validates our authority within the
  space and impact our patented HIFEM technology has made," shared John Ferris,
  VP of Marketing at BTL.


  Utilizing proprietary HIFEM® technology, protected by numerous US and foreign
  patents with more pending, EMSCULPT and BTL EMSELLA introduced an entirely
  new technology to non-invasive treatments. Both treatments target muscles to
  stimulate supramaximal muscle contractions, a contraction that cannot be
  achieved voluntarily, within the area of treatments. EMSCULPT, which strengthens
  and defines abdominal muscles and lifts the buttocks, is the first and only non-
  invasive treatment to go beyond elimination of fat cells. The treatment induces
  approximately 20,000 supramaximal muscle contractions per 30 minute session.
  While BTL EMSELLA—a completely non-invasive solution for the treatment of all




https://www.prnewswire.com/news-releases/btl-continues-to-make-waves-with-its-revolu...
BTL Continues To Make Waves With Its Revolutionary HIFEM® Technology           Page 3 of 4
      Case: 1:21-cv-03630 Document #: 1-1 Filed: 07/09/21 Page 4 of 5 PageID #:29


  three forms of urinary incontinence with no downtime—treats the entire pelvic
  floor region at once to induce the equivalent of 11,000 kegels per session, all while
  the patient simply sits in a chair like device.


  About EMSCULPT
  Utilizing HIFEM technology, EMSCULPT introduced an entirely new technology to
  aesthetics that goes beyond waist line reduction and elimination of fat cells to
  strengthen muscles as well. The unique technology induces approximately 20,000
  supramaximal muscle contractions per 30 minute session and is the ONLY
  technology that strengthens and defines hard to target areas including the
  abdominals and buttocks.


  About BTL EMSELLA
  BTL EMSELLA—the only treatment available to target a woman's entire pelvic floor
  region for the treatment of incontinence—is FDA cleared to treat all three types of
  urinary incontinence (stress, urge and mixed) in postpartum and postmenopausal
  women. Completely non-invasive, this unique technology is an innovation within
  the women's intimate health and wellness category. Harnessing the power of
  HIFEM technology it treats pelvic floor muscles at once via deep pelvic floor muscle
  stimulation to restore neuromuscular control—a single session provides 11,000
  supramaximal pelvic floor muscle contractions, comparable to 11,000 Kegels.


  About BTL
  Founded in 1993, BTL has grown to become one of the world's major
  manufacturers of medical and aesthetic equipment. With over 1,500 employees
  located in more than 53 countries, BTL has revolutionized the way to offer the most
  advanced non-invasive solutions for body shaping, skin tightening & other medical
  aesthetic treatments, including women's intimate health and wellness. BTL's
  brands include EMSCULPT, BTL EMSELLA, BTL Vanquish ME, BTL Exilis ULTRA, and
  BTL Cellutone. Additional information can be found at www.bodybybtl.com




https://www.prnewswire.com/news-releases/btl-continues-to-make-waves-with-its-revolu...
BTL Continues To Make Waves With Its Revolutionary HIFEM® Technology           Page 4 of 4
      Case: 1:21-cv-03630 Document #: 1-1 Filed: 07/09/21 Page 5 of 5 PageID #:30


  SOURCE BTL Aesthetics




https://www.prnewswire.com/news-releases/btl-continues-to-make-waves-with-its-revolu...
